                 Case 18-31706-lkg           Doc 26                      Filed 03/07/19                                  Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:                                                                        )                   In Proceedings
                                                                              )                   Under Chapter 13
GARY M. LAGER and                                                             )
CONSTANCE S. LAGER,                                                           )
                                                                              )                   BK 18-31706
         Debtors.                                                             )

                                                         ORDER

         THIS MATTER is before the Court on Debtors’ Motion for Enlargement of Time to file a

Proof of Claim on Behalf of Ditech Financial, LLC. Said motion is GRANTED the Debtors are

granted an additional thirty (30) days from the date of this order to file a Proof of Claim on behalf of

Ditech Financial, LLC.

         Counsel for the moving party shall serve a copy of this order by mail to all interested parties

who were not served electronically.


ENTERED: March 7, 2019
                                                            /s/ Laura K. Grandy
                                        _____________________________________________________________________________________________________________


                                         UNITED STATES BANKRUPTCY JUDGE/3
